DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 19 July 2022, claims 1-3, 5-7, and 9 are amended per Applicant's request. No claims were cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-9 are presently pending in the application, of which claims 1, 5, and 9 are presented in independent form.

The previously raised objection of claims 1, 2, and 6 is withdrawn in view of the amendments to the claims.
The previously raised 112(f) invocation the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 112(b), indefiniteness of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.







Response to Arguments
Applicant’s arguments filed 19 July 2022 with respect to the 112(f) invocation of the pending claims (see Remarks, p. 6-7) have been fully considered, and are persuasive. The 112(f) invocation has been withdrawn.
Applicant’s argument2 filed 19 July 2022 with respect to the 112(b), indefiniteness rejection of the pending claims (see Remarks, p. 7-8) have been fully considered and are persuasive. The amendments overcome the 112(b), indefiniteness rejection, and the rejection has been accordingly withdrawn.
Applicant’s arguments filed 19 July 2022 with respect to the 103 rejection of the pending claims have been fully considered, but are not persuasive for at least the following reasons:
Applicant’s argument that “the Examiner erred in construing response message payload type as analogous with smart contract of the blockchain ecosystem” (see Remarks, p. 10) has been fully considered but is unpersuasive as that was not the intended mapping. Rather, Ahmed’s “interface” was found to correspond to the claimed smart contract. See the 103 rejection below for further detail and elucidation (including the footnotes in the 103 rejection).
Applicant’s argument that primary reference Gray does not disclose the amended portion “wherein the existence of the blockchain ecosystem with the non-blockchain ecosystem is implemented by a gateway framework…” (see Remarks, p. 10-13) have been fully considered but are moot, as Gray was not used to reject this amended limitation.
Applicant’s argument that secondary reference Ahmed does not disclose the amended portion “wherein the existence of the blockchain ecosystem with the non-blockchain ecosystem is implemented by a gateway framework…” (see Remarks, p. 13-14) have been fully considered but are unpersuasive, as Applicant solely argues/asserts that Ahmed does not disclose the amended portions of the limitations. However, the Office respectfully disagrees for the reasons set forth in the 103 rejection below, in which the 103 rejection has been updated to conform to the amended claim language.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (“Gray”) (US 2018/0330343 A1), in view of Ahmed et al. (“Ahmed”) (US 2013/0173719 A1).
	Regarding claim 1: Gray teaches A system configured for coexistence of a blockchain ecosystem with a non-blockchain ecosystem, the system comprising:
	at least one memory storing a plurality of instructions; one or more hardware processors communicatively coupled with the at least one memory (Gray, [0025-0032], where the disclosed steps may be implemented via a computing device that includes non-volatile processor-readable storage media and a processing circuit configured to execute instructions stored in non-volatile memory), wherein the one or more hardware processors are configured to:
receive a set of business processes … of the non-blockchain ecosystem (Gray, [0130], where a contract cryptlet may make a request for information, such as a request for initial seed properties of a contract (i.e., “set of business processes”). Cryptlet fabric 460 may then receive the response (i.e., information) to the request, and fetch a schema associated with the requested contract. See Gray, [0149], where the smart contract may be used for cryptlets in environments having a blockchain network and some of which do not involve a blockchain network (i.e., “non-blockchain ecosystem”));
	generate a smart contract from the received set of business processes of the non-blockchain ecosystem (Gray, [0131], where a smart contract may be created from the response to the request and the schema (i.e., “received set of business processes”), and deployed on a blockchain network 450. See Gray, [0149], where the smart contract may be used for cryptlets in environments having a blockchain network and some of which do not involve a blockchain network (i.e., “non-blockchain ecosystem”));
	invoke at least one distributed ledger application programming interface (DLAPI) … (Gray, [0096], where a blockchain router provides the abstraction API for data operations against blockchain. Each different type of blockchain may have a Blockchain Message Provider or Connector (i.e., “distributed ledger application programming interface (DLAPI)”) that is plugged into the blockchain router for proper message formatting for each blockchain. See Gray, [0057] and [0067], where an external or surface level API can be exposed and called by other non-blockchain systems or other cryptlets (i.e., “invoke at least one distributed ledger application programming interface”), resulting in a blockchain specific transaction being formatted and routed to the appropriate blockchain as seen in Gray, [0141]); and
	transmit at least one transaction between the blockchain ecosystem and the non-blockchain ecosystem using the invocation of at least one distributed ledger application programming interface (DLAPI) (Gray, [0139-0141], where a cryptlet fabric may validate a new contract request, format a blockchain specific transaction, and route this message to the appropriate blockchain (i.e., “transmit at least one transaction”). See Gray, [0057], [0067], [0096], and [0141] above with regards to the transmission occurring via the cryptlet fabric formatting a blockchain specific transaction and routing the message to the appropriate blockchain via a blockchain message provider or connector (i.e., “DLAPI”) plugged into the blockchain router (i.e., “using the invocation of at least one [DLAPI]”). See Gray, [0149], where the smart contract may be used for cryptlets in environments having a blockchain network and some of which do not involve a blockchain network (i.e., “non-blockchain ecosystem”)).
Gray discloses all the limitations except [receiving] protocol and the message format [of the non-blockchain ecosystem]; analyze the smart contract of the blockchain ecosystem and the protocol and the message format of the non-blockchain ecosystem for at least one transaction; [invoking the DLAPI] based on the analysis of the smart contract of the blockchain ecosystem and the protocol and the message format of the non-blockchain ecosystem; [and] wherein the coexistence of the blockchain ecosystem with the non-blockchain ecosystem is implemented by a gateway framework that includes a gateway and information on a set of smart solutions, to connect a blockchain solution with at least one existing application, and wherein the gateway incudes Java Application Programming Interfaces (APIs) on one side for the existing application to connect to blockchain APIs on the other side for connecting with different blockchain technologies.
Ahmed teaches [receiving] protocol and the message format [of the source ecosystem] (Ahmed, [0057], where the system may receive an interface configuration file containing configuration information such as the defined message contracts (Ahmed, [0043]), i.e., the message output format types (Ahmed, [0032]) expected by the target interface (Ahmed, [0012]); and any information required for supporting message processing and/or protocol translation functions specific for the associated target healthcare system (Ahmed, [0043]));
[analyzing] the smart contract of the [target] ecosystem and the protocol and the message format of the [source] ecosystem for at least one transaction; [invoking the DLAPI] based on the analysis of the smart contract of the [target] ecosystem and the protocol and the message format of the [source] ecosystem (Ahmed, [0041] and [0049], where the system queries for the associated interface of the target/partner system (i.e., the associated interface corresponding to the claimed “smart contract of the [target] ecosystem”1) that is interested in receiving the message. See Ahmed, [0031-0032] and [0035], where the system intelligently identifies (i.e., “analyzes”) an interface for a target healthcare system (i.e., message destination) by deriving its intelligence (i.e., analysis) from configuration information contained within each interface, the configuration information including contractual input and/or output format types.
See Ahmed, [0042-0043], where a message handler contained within interfaces 206 (i.e., API) is deployed/loaded (i.e., “invoked”). See Ahmed, [0046], where the message handle string is queried to obtain the appropriate JAXB context-path used to unmarshall the message string contained within the body of the request message, where marshalling and/or unmarshalling may perform conversions according to an appropriate network transfer protocol2 (i.e., “[analyzing]…the protocol and the message format of the [second] ecosystem”). See Ahmed, [0048-0049], where the dispatcher queries for the associated interface by searching the deployed interface configurations (i.e., “based on the analysis of the smart contract of the blockchain ecosystem”). Once the interface has been found, e.g., discovered for that request message, a message translator processor normalizes the unmarshalled message payload into a platform message, i.e., a container of data that the interface 206 expects via its pre-defined contract exposed via the message handler infrastructure); [and]
wherein the coexistence of the [target] ecosystem with the [source] ecosystem is implemented by a gateway framework that includes a gateway and information on a set of smart solutions, to connect a [target] solution with at least one existing application (Ahmed, [0041-0043], where interfaces 206 (i.e., API) are self-contained units pluggable onto the integration platform 204. Command messages may be sent through the channel (i.e., “gateway”) from a source application, e.g., health care systems 202 (i.e., “application”), to interfaces 206 that act as a façade to the target healthcare system 206 (i.e., “to connect a [target] solution with at least one existing application”). Each interface configuration contains information (i.e., “information on a set of smart solutions”) that include defined message contracts, target healthcare system 206 endpoint URL, a listing of callback services, a callback service URL, message filtering criteria, and/or other business rule definitions specific for the target healthcare system 202 that are applied to messages.
Note that the combination of the channels (i.e., “gateway”)) and the interfaces (containing configuration information, i.e., the claimed “information on a set of…solutions”)) correspond to the claimed “gateway framework”)), and wherein the gateway incudes Java Application Programming Interfaces (APIs) on one side for the existing application to connect to [target] APIs on the other side for connecting with different [target] technologies (Ahmed, [0041] and [0045-0046], where the service layer of the source healthcare system 202 implements a channel adapter to send messages to an interface endpoint service fronted by the integration platform, the integration platform implementing JMS (Java Message Service) and/or JBI (Java Business Integration), and having an underlying JAX-WS (Java API for XML Web Services) or JAX-RS (Java API for RESTful Web Services) protocol (“Java APIs on one side for the existing application”) for routing messages to different interface 206 endpoints associated with different healthcare systems 202 (“to connect to [target] APIs on the other side”), including marshalling and/or unmarshalling based on an appropriate JAXB context-path, which converts a data object to a data format suitable for storage and/or transmission (“for connecting with different [target] technologies”)).
Although Ahmed does not appear to explicitly state that the “source” and “target” ecosystems pertain to a non-blockchain ecosystem and blockchain ecosystem, respectively, as claimed, one of ordinary skill in the art would have found it obvious to modify Ahmed to be applied to communications between blockchain/non-blockchain systems because both Ahmed and the claimed invention pertain to different communication protocols/channels in heterogeneous systems, and both Ahmed and the claimed invention utilize configuration information of the various systems as part of the process of translating messages between the source/target systems.
Therefore, one of ordinary skill in the art would have been suggested by Gray’s disclosure in [0001] (where blockchain systems have been proposed for applications in health care, such as the healthcare systems disclosed by Ahmed) to modify Ahmed’s healthcare systems to include blockchain systems with the motivation of incorporating ever-increasing types of systems such as blockchain (as blockchain has the advantages of providing privacy/anonymization of data3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Gray and Ahmed (hereinafter “Gray as modified”) with the motivation of supporting interconnectivity between various systems by enabling communication and integration of information between different (i.e., heterogeneous) systems that are using various message exchange standards (Ahmed, [0011] and [0029-0030]).

	Regarding claim 2: Gray as modified teaches The system claimed in claim 1, wherein the DLAPI is invoked to integrate one or more applications of the non-blockchain ecosystem (Gray, [0057] and [0067], where bi-directional integration may be provided to smart contracts and blockchains through Cryptlet Fabric 460. Cryptlets can be called directly within the fabric and expose an external or surface level API that other non-blockchain systems or other cryptlets can call). 

	Regarding claim 3: Gray as modified teaches The system claimed in claim 1, wherein the DLAPI is associated with an Application Programming Interface (API) Catalogue comprising a list of APIs for one or more applications of the non-blockchain ecosystem (Gray, [0081-0083], where the Cryptlet Catalog is maintained for developers to discover and enlist cryptlets (i.e., “API”) into their applications either for a smart contract binding or integration. Developers using the service level APIs may interact with the blockchain via cryptlets and not be concerned or even necessarily know they are working with blockchain data. User interfaces and integrations to other systems may interact with cryptlet surface level APIs to rapidly integrate and build applications. See also Gray, [0067], with regards to the “one or more application[s] of the non-blockchain ecosystem”). 

	Regarding claim 4: Gray as modified teaches The system claimed in claim 1, wherein the at least one transaction comprising a Distributed Ledger Business Transaction (DLBT) and a Distributed Ledger Enquiry Transaction (DLET) (Gray, [0049], where transactions may pertain to an exchange of money and/or property, which may make use of blockchain technology (i.e., “Distributed Ledger Business Transaction (DLBT)”). See Gray, [0136], where the cryptlet fabric 460 may communicate to the smart contract ledger instance to update the smart contract ledger instance when appropriate, e.g., terms being updated as they are agreed upon during negotiation (i.e., “Distributed Ledger Enquiry Transaction (DLET)”); see also Gray, [0045], where transactions may be requested by participants communicating with the blockchain network 450 (i.e., “Distributed Ledger Enquiry Transaction (DLET)”)). 

	Regarding claim 5: Claim 5 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 6: Claim 6 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 7: Claim 7 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
23 November 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ahmed, [0032], where configuration information of each interface includes contractual input and/or output format types. Thus, Ahmed’s interfaces are equivalent to the claimed “smart contract”, since primary reference Gray discloses in [0016] that “a smart contract is computer code that partially or fully executes and partially or fully enforces an agreement or transaction…and which may make use of blockchain technology”. This implies that smart contracts do not necessarily have to run on blockchain technology, and thus, Ahmed’s interfaces, which enforce certain contractual rules, may logically correspond to the claimed “smart contract”.
        2 In Ahmed’s disclosure, the message format is tied to the protocol being utilized, i.e., certain message formats are expected whenever certain protocols are used (see, e.g., Ahmed, [0005] and [0035-0036]). Thus, “protocol” and “format” are implicitly associated in Ahmed’s disclosure, e.g., although Ahmed only states “according to an appropriate network transfer protocol” (but does not mention the message formatting), Ahmed implicitly also discloses “according to an appropriate message format”, as claimed, since the protocol and message formatting are implicitly associated in Ahmed (thus, Ahmed can be interpreted as “according to an appropriate network transfer protocol and appropriate message format”).
        3 See, e.g., Smith (US 2015/0379510 A1) at [0009] (“The advantage of the use of block chain infrastructure is the anonymizing of the data and the transactional record, the protection of privacy via encrypted keys…”)